DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office action is in response to the amendment filed on 05/04/2022. Claims 2 and 12 have been cancelled. 

Claims 1, 3-11 and 13-20 are presented for examination.

In response to the nonstatutory double patenting rejection, Applicant request that the double patenting rejection be held in abeyance until the end of prosecution. Therefore, the double patenting rejection is maintained.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,931,508. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-20 of the ‘508 patent contain every element of claims 1-20 of the instant application. 
As shown in the table below, claims 1, 3, 4, 8 and 10 of the ‘508 patent
comprise the same elements as recited in claim 1 of instant application: A method comprising: (1) providing a federation of peer-to-peer network servers based on the MBeans; (2) providing a hierarchical structured tree; (3) replicating the tree on each of the peer-to-peer network servers; and (4) enabling each of the peer-to-peer networks servers to selectively monitor data associated with at least a subset of the peer-to-peer network servers using at least one of the MBeans.
Claims of the instant application therefore are not patently distinct from the earlier patent claims and as such are unpatentable over obvious-type double patenting. 
"A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim. In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness-type double patenting where a patent application claim to a genus is anticipated by a 35 patent claim to a species within that genus). " ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (DECIDED: May 30, 2001).
Instant Application 17/153,801
1. A non-transitory processor-readable storage device including logic for execution by one or more processors and when executed are operable for providing selective peer-to-peer monitoring using MBeans, by performing the following acts: 


















   






 (1) providing a federation of peer-to-peer network servers based on the MBeans; 
  (2) providing a hierarchical structured tree that includes information identifying each of the peer-to-peer network servers in the federation
 (3) replicating the tree on each of the peer-to-peer network servers
 (4)  enabling each of the peer-to-peer networks servers to selectively monitor data associated with at least a subset of the peer-to-peer network servers using at least one of the MBeans.
U.S. Patent No. 10,931,508
1.  A non-transitory processor-readable storage device including logic for execution by one or more processors and when executed operable for facilitating sharing of software management functionality among components of a computing environment, by performing the following acts: 
   receiving a query from a client module in communication with a first server, the query requesting access to information about software management functionality available on a second server; 
   using the query to retrieve information pertaining to the software management functionality from a shared distributed record, wherein the information has been registered in the shared distributed record, resulting in retrieved information in response thereto; 
   employing the retrieved information to create a local logical proxy for the software management functionality running on the second server, the local logical proxy maintained on the first server; 
  (4) selectively using the local logical proxy and the retrieved information to provide the software management functionality to the client module in response to one or more requests therefrom; 
(1)  providing a federation of peer-to-peer network servers that include the first server and the second server;
(3) replicating a tree on each of the peer-to-peer networked servers, wherein each of the peer-to-peer networked servers has a copy of the tree; 
propagating changes from one copy of the tree to other copies of the tree;
and (4) enabling each of the peer-to-peer networked servers to retrieve metrics from any of the peer-to-peer networked servers.
3. The non-transitory processor-readable storage device of claim 2, 
(4) wherein the software management functionality is implemented via one or more computing resources that are exposed as one or more second Managed Beans (MBeans) hosted by an MBean server on the second server, wherein the one or more second MBeans are local to the second server.
4. The non-transitory processor-readable storage device of claim 3, wherein employing the retrieved information further includes: (4) using the retrieved information to generate one or more proxy MBeans on the first server for the one or more second MBeans; and using one or more connectors specified via the retrieved information to facilitate using the one or more proxy MBeans to access data and/or functionality of the one or more second MBeans.
8. The non-transitory processor-readable storage device of claim 7, wherein the one or more replicated global namespaces include a name (2) hierarchy on each of the plural servers, wherein content of the name hierarchy is replicated, synchronized, and shared among the plural servers.
10. The non-transitory processor-readable storage device of claim 6, 
(4) wherein the software management functionality includes one or more computing objects, wherein the one or more computing objects includes an MBean, and wherein each of the plural servers include a federated MBean server.


Claims 1-5, 11-15 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 11 and 20 of U.S. Patent No. 10,931,508.
Claims 6-7 and 16-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 3 and 13 of U.S. Patent No. 10,931,508.
Claims 8-10 and 18-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2, 4, 12 and 14 of U.S. Patent No. 10,931,508.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

      Claims 1, 3-11 and 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over Manning (US 2005/0273668), in view of Goldberg (US 2006/0156296), Yeager et al. (US 2004/0133640).

	As to  claims 1, 11 and 20, Manning discloses the invention as claimed, including providing selective peer-to-peer monitoring using MBeans (Figs. 1-6; ¶0002, “dynamically managing and monitoring peer devices distributed in an edge computing environment”), by performing the following acts: 
providing a federation of peer-to-peer network servers based on the MBeans (Fig. 4; ¶0008, “integrates an open network computing platform and protocols designed for P2P computing (such as JXTA technology) with remote management tools and mechanisms (such as Java Management Extensions (JMX))”; ¶0031, “Peer groups 120 provide association of network resources. When a network resource's advertisement is published, it is published in the context of a peer group 120”; ¶0032, “A service 140 has a hierarchical set of advertisements that describe the details of the service 140 to the JXTA network. These are known as module advertisements and provide JXTA peers 110 with the ability to dynamically discover, download, install, and execute services 140 on the peers 110 themselves or interact with services 140 provided by other peers (not shown) in the peer group 12”); and
enabling each of the peer-to-peer networks servers to selectively monitor data associated with at least a subset of the peer-to-peer network servers using at least one of the MBeans (•=MBEANS, Figs. 4-6; ¶0002, “dynamically managing and monitoring peer devices”; ¶0007, “monitoring of the elements of the P2P systems to create a simple and extensible service-oriented environment..”; ¶0008, “provide dynamic distributed mobile services on peer nodes in a network with each node being instrumented with components that facilitate remote management of the network resources through dynamic monitoring, metering, and configuring of the services”; ¶0009; ¶0034; ¶0036, “the Java Management Extensions (JMX) are adapted to provide instrumentation, management, and monitoring capabilities to software systems. JMX instrumentation is the task of exposing an interface that allows a management system to identify, interrogate, monitor, and affect a component”; ¶0053, “the monitoring and management tools are provided through use of JMX components and capabilities in a JMX level…”; ¶0054, “Every core element within the MEC component 400 is hence, instrumented and registered as an MBean 440 allowing each to be monitored and managed”; 0058, “As an MBean 440 is registered, various monitors specific to the component are instantiated by the monitoring mechanism 444 or other devices”). 

Although Manning discloses computer and network devices, such as the software and hardware devices within the system (¶0038), and also discloses providing selective peer-to-peer monitoring using MBeans (Figs. 1-6; ¶0002, “dynamically managing and monitoring peer devices distributed in computing environment”), Manning does not specifically disclose a non-transitory processor-readable storage device including logic for execution by one or more processors. However, Goldberg discloses a non-transitory processor-readable storage device including logic for execution by one or more processors (Fig. 2; ¶0020, “a computer readable medium having stored thereon computer executable process steps operative to perform a method for managing a component in a distributed computing system is provided”; claim 31). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Manning to include a non-transitory processor-readable storage device including logic for execution by one or more processors, as taught by Goldberg because it would enhance the functionality of the computer (Goldberg; ¶0020).

Although Manning discloses providing a hierarchical structured tree that includes information (Figs. 3-6; ¶0032, “A service 140 has a hierarchical set of advertisements that describe the details of the service 140 to the JXTA network”; ¶0043, “The MEC component or MEC framework 300 is built from a JXTA level 320, an MEC abstraction level 340, and an MEC runtime level 350 with managed peer 310 managed and/or run by a policy manager 312 based on a policy 314; ¶0052, “the JXTA level or portion 320 of the MEC component 300 includes the peer group 324 and the module 328”; ¶0053, “the monitoring and management tools are provided through use of JMX components and capabilities in a JMX level or portion 410, in utility service 450, and helper services 460 including instrumentation, an MBean server, dynamic loading, monitoring services, timer service, and relation service”), and replicating a tree on each of the peer-to-peer network servers (¶0028, “Direct connection of peers is provided for a more cooperative, social computing style. P2P systems are resilient due to replication of resources and interchangeability of peers. The relationships among peers can be dynamic, ad hoc, and transient”), Manning does not specifically disclose providing a hierarchical structured tree that includes information identifying each of the peer-to-peer network servers in the federation, and replicating the tree. 
However, Yeager discloses providing a hierarchical structured tree that includes information identifying each of the peer-to-peer network servers in the federation (Fig. 2; Fig. 4; Fig. 29; Fig. 30; Fig. 33; ¶0086; ¶0128, “The mobile agent may include data identifying its initiating peer in the peer-to-peer network, for example a peer identifier of the exemplary peer-to-peer platform”; ¶0189, “mobile agent may include one or more identifiers such as a file name, a handle, and/or other identifier. The peer node may then select matching data files found by the search according to the identifier(s)”; ¶0369, “This layer may be shared by all peer-to-peer devices so that interoperability becomes possible”; ¶0415, “the peer-to-peer platform may use a universal unique identifier (UUID), for example, a 64- or 128-bit datum, to refer to an entity or resource (e.g. a peer, peer group, service, application, pipe, advertisement, endpoint, content, etc.). For example, UUIDs may be embedded in advertisements for internal use”; ¶0424, “Each published interface may be advertised as a peer endpoint. In one embodiment, a peer endpoint is an identifier (e.g. a URN or URI) that uniquely identifies a peer network interface”; ¶0427, “every peer in the peer-to-peer network may have a unique peer identifier (e.g. UUID). Other peer-to-peer network resources may also have unique identifiers, including peer groups, services, applications, pipes, endpoints, content and resource advertisements”; ¶0429, “the peer identifiers may be included in peer advertisements, peer group advertisements, service advertisements, pipe advertisements and endpoint advertisements, among others”; ¶0482, “software modules, such as services and applications, in a hierarchical manner”; ¶0495, “Since all peers belong to the global peer group, a peer may publish the service in the global peer group advertisement to make it available to any peer”; ¶0585, “advertisements may include a series of hierarchically arranged elements”; ¶0590, “Advertisements represented in a markup language such as XML, like any markup language document, may be composed of a series of hierarchically arranged elements”); and replicating the tree on each of the peer-to-peer network servers (Fig. 2; Fig. 4; Fig. 29; Fig. 30; Fig. 33; ¶0130, “a duplicate of the mobile agent is transmitted from the initiating peer to the next peer”; ¶0138, “a mobile agent may share its internal data with its host. A mobile agent may send some of its internal data to its host mobile agent handler, peer, programs, hardware, or other element of the host peer”; ¶0175, “when a group of n peers is formed that may desire or require collaborative content sharing, each member peer in the group may generate a communications channel (e.g. input pipe as described for the exemplary peer-to-peer platform) to receive incoming mobile agents”; ¶0187; ¶0295, “all of a peer's advertisements must be duplicated”; ¶0371, “A peer group is a collection of peers connected by a network that share a common set of interests and that have agreed upon a common set of rules to publish, share and access any computer content (code, data, applications, or other collections of computer representable resources), and communicate among themselves“; ¶0388; ¶0408, “Codats are the elementary unit of information that is exchanged among peers”; ¶0445, “a content item may be published to make the item's existence known and available to group members using advertisement”; ¶0495, “Since all peers belong to the global peer group, a peer may publish the service in the global peer group advertisement to make it available to any peer”; ¶0647, “Other peers may get a copy of the peer group advertisement when they discover advertisements via the discovery service”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Manning to include providing a hierarchical structured tree that includes information identifying each of the peer-to-peer network servers in the federation, as taught by Yeager because it would efficiently publish the service in the global peer group advertisement to make it available to any peer, thereby performing collaborative resources sharing in a peer-to-peer environment (Yeager; ¶0095; ¶0174; ¶0189; ¶0495).

As to  claim 3, it is rejected for the same reasons set forth in claim 1 above. In addition, Manning discloses wherein the acts further include: providing a copy of the tree to each of the peer-to-peer network servers (¶0028, “Direct connection of peers is provided for a more cooperative, social computing style. P2P systems are resilient due to replication of resources and interchangeability of peers. The relationships among peers can be dynamic, ad hoc, and transient. The characteristics of P2P networks can be supported by, and map directly to, edge computing architectures”). 

As to  claim 4, it is rejected for the same reasons set forth in claim 1 above. In addition, Manning discloses wherein the acts further include: propagating changes from one copy of the tree to other copies of the tree (¶0046, “the basic communication is provided by the JXTA Peer Information Protocol (PIP) which allows peers to share and query basic status information. In addition, each managed peer 310 participates in a context-specific propagate pipe communication. Using propagate pipe communication, the managed peer 310 is able to send and receive directive messages 380, allowing the managed peers 310 to cooperate, collaborate, and coordinate their actions”). 

As to  claim 5, it is rejected for the same reasons set forth in claim 1 above. In addition, Manning discloses wherein the acts further include: enabling each of the peer-to-peer network servers to retrieve metrics from any of the peer-to-peer network servers (¶0046, “the basic communication is provided by the JXTA Peer Information Protocol (PIP) which allows peers to share and query basic status information. In addition, each managed peer 310 participates in a context-specific propagate pipe communication. Using propagate pipe communication, the managed peer 310 is able to send and receive directive messages 380, allowing the managed peers 310 to cooperate, collaborate, and coordinate their actions”). 

As to  claim 6, it is rejected for the same reasons set forth in claim 1 above. In addition, Manning discloses wherein the acts further include: providing federated MBean servers for the peer-to-peer network servers, wherein there is a one-to-one correlation between federated MBean servers; and exposing resources represented by the MBeans to federated MBean servers that are local to the peer-to-peer network servers. 

As to  claim 7, it is rejected for the same reasons set forth in claim 6 above. In addition, Manning discloses wherein the acts further include: exposing the resources by automatically discovering the resources with the federated MBean servers (¶0008, “adapted for dynamic discovery of network resources”; ¶0028, “P2P systems are adaptable with dynamic discovery of network resources”; ¶0031, “Peers operate independently and can dynamically discover available JXTA network resources such as other peers, content, peer groups”; ¶0032, “provide JXTA peers 110 with the ability to dynamically discover, download, install, and execute services 140 on the peers 110 themselves or interact with services 140 provided by other peers”). 

As to  claim 8, it is rejected for the same reasons set forth in claim 1 above. In addition, Manning discloses wherein the acts further include: using proxied MBeans of first federated MBean server to represent a mechanism for accessing software functionality associated with corresponding remote MBeans of a second federated MBean server (Fig. 4; ¶0008, “integrates an open network computing platform and protocols designed for P2P computing (such as JXTA technology) with remote management tools and mechanisms (such as Java Management Extensions (JMX))”; ¶0031, “Peer groups 120 provide association of network resources. When a network resource's advertisement is published, it is published in the context of a peer group 120”; ¶0032, “A service 140 has a hierarchical set of advertisements that describe the details of the service 140 to the JXTA network. These are known as module advertisements and provide JXTA peers 110 with the ability to dynamically discover, download, install, and execute services 140 on the peers 110 themselves or interact with services 140 provided by other peers (not shown) in the peer group 12”; ¶0044, “become a "super peer" to offer infrastructure services, e.g., RendezVous, Relay, and Proxy JXTA services”). 
As to  claim 9, it is rejected for the same reasons set forth in claim 1 above. In addition, Manning discloses wherein the acts further include: Retrieving connectors; using the retrieved connectors for the proxied MBeans to access the remote MBeans (Fig. 1; ¶0028, “Direct connection of peers is provided for a more cooperative, social computing style. P2P systems are resilient due to replication of resources and interchangeability of peers”; ¶0033, “Peers 110 can have one or more pipes 130, and pipes 130 can be advertised by more than one peer 110”). 

As to  claim 10, it is rejected for the same reasons set forth in claim 1 above. In addition, Manning discloses wherein the acts further include: delegating a query with no server location information to all remote MBean servers and connectors for the remote MBean servers to all of the MBean servers; and delegating a query targeting a particular MBean server and connector for the particular MBean server to the particular MBean server (¶0046, “allows peers to share and query basic status information..”; ¶0071, “local agents 560 or agents running in the same managed peer instance's place manager 552 are able to query the local agent registry directly”; ¶0082). 

As to  claim 13, it is rejected for the same reasons set forth in claim 3 above.

As to  claim 14, it is rejected for the same reasons set forth in claim 4 above.

As to  claim 15, it is rejected for the same reasons set forth in claim 5 above.

As to  claim 16, it is rejected for the same reasons set forth in claim 6 above.

As to  claim 17, it is rejected for the same reasons set forth in claim 7 above.  

As to  claim 18, it is rejected for the same reasons set forth in claim 8 above.

As to  claim 19, it is rejected for the same reasons set forth in claim 9 above.

Applicant’s arguments with respect to claim(s) 1, 3-11 and 13-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUNGWON CHANG whose telephone number is (571)272-3960.  The examiner can normally be reached on 8:30-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GLENTON BURGESS can be reached on (571)272-3949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUNGWON CHANG/Primary Examiner, Art Unit 2454                                                                                                                                                                                                        July 15, 2022